Citation Nr: 0113533	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  95-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

The current appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) Denver, Colorado.  The RO, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  A March 1994 notice of disagreement from the 
veteran with the foregoing denial was considered unacceptable 
by the RO.  

In April 1994 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  In pertinent part he 
expressed his disagreement with the denial of service 
connection for a back disorder.  In Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993), the United States Court of Appeals for 
Veterans Claims (Court) found that transcribed oral remarks 
satisfied the statutory and regulatory requirement that a 
Notice of Disagreement must be in writing.  

In September 1995 the RO denied entitlement to service 
connection for PTSD, and affirmed the determination 
previously entered in December 1993.

In June 2000 the Board of Veterans' Appeals (Board) remanded 
this case to the RO in response to the veteran's request to 
provide oral testimony before a Member of the Board.

The veteran provided oral testimony before the undersigned at 
the RO in February 2001, a transcript of which has been 
associated with the claims file.  

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In December 1983 the RO denied reopening the previously 
denied claim of entitlement to service connection for a back 
disorder.

2.  The evidence submitted since the December 1983 
determination bears directly and substantially upon the 
specific issue at hand, and because it is neither duplicative 
or cumulative, and it is significant, it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1983 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a back disability is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. §  5107);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence on file prior to the December 1983 determination 
wherein the RO declined to reopen a claim of entitlement to 
service connection for a back disorder is reported in 
pertinent part below.

The service medical records showed treatment for low back 
complaints associated with recurring low back strain.  A 
December 1972 physical examination report for separation from 
active duty was silent for any evidence of a back disability.  
A clinical evaluation of the back was normal.  

Postservice VA clinical records in 1974 show evidence of 
chronic low back strain.  It was noted as history that the 
veteran had had some type of back injury in service.  He 
complained of back pain that increased with heavy lifting.

In May 1975 the RO initially denied entitlement to service 
connection for a back disability.  It was determined that any 
back symptomatology in service was not more than an acute and 
transitory event and unrelated to the chronic back disability 
first noted approximately four years following separation 
from active service.  The veteran was notified of the 
decision but failed to file a timely appeal therefrom.  

In subsequent unappealed determinations dating through 
December 1983, the RO determined that new and material 
evidence had not been submitted to warrant a reopening of the 
claim of service connection for a back disability.  Evidence 
received since the December 1983 determination is reported in 
pertinent part below.

Received was a May 1993 private supplemental progress report 
from DVP, DC, with an opinion that it was evident the 
veteran's present low back symptoms were due to an in service 
1971 back injury, and that his present symptoms from that 
time on were due to that injury.  Also submitted were billing 
office records dated in the 1990's showing treatment for back 
complaints.  

In April 1994 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.  He testified that during 
service he served in a transportation outfit as a mechanic.  
T-2.  One day while in Vietnam he was supposed to take the 
front right tire off of a 5 ton truck.  T-2.  While trying to 
do so with a lug wrench and bar, he popped back and had had 
ongoing problems ever since that time.  T-2.

A December 1998 private examination report shows that DCW, 
DC, reported that the veteran continued to complain of mid-
line lower back symptoms.  It was reported that the primary 
diagnosis was lumbar disc degeneration with associated 
myofascial pain syndrome.  The second diagnosis was lumbar 
disc displacement.

In February 2001 the veteran provided oral testimony before 
the undersigned at the RO, a transcript of which has been 
associated with the claims file.  He indicated that there was 
medical evidence of record linking the onset of his back 
disability to active duty.  T-9.
Criteria

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the VCAA of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000 signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  Current law more specifically provides that 
the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  


New & Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2000).

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. 
§ 20.1103.

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Stanton v. Brown, 5 
Vet. App. 563 (1993).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evidence is "new" 
when it is not cumulative of evidence already of record and 
is not "material" when it could not possibly change the 
outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  
Smith v. Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  However, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
the Court impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). The Federal Circuit held 
invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the Court, ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a back disorder.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision at this time since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  

They include the veteran's service medical records, private 
and VA medical records, and hearing transcripts from a 
hearing before a hearing officer at the RO in April 1994 and 
Travel Board hearing in February 2001 pertinent to the issue 
on appeal.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims at this time.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disability which the RO 
declined to reopen in December 1983. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the evidence obtained in connection with the 
veteran's attempt to reopen his claim of service connection a 
back disability includes a May 1993 private medical report 
with opinion that it was evident his back symptoms were due 
to a 1971 in service back injury, thereby suggesting in-
service onset of a chronic back disability.  Such information 
was not previously available in December 1983.  

Significantly, since the new medical evidence is suggestive 
of the onset of a back disability in service, such evidence 
bears directly and substantially on the specific issue at 
hand, and is neither cumulative nor redundant; and by itself 
or in combination with the other evidence, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  The additional evidence is 
both new and material as it contributes to a more complete 
picture of the circumstances surrounding the origin of a low 
back disability. Accordingly, the veteran's claim of 
entitlement to service connection for a back disability is 
reopened.  38 C.F.R. § 3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is granted to this extent only


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In view of the opinion from the veteran's chiropractor 
suggesting in-service onset of a chronic back disability, the 
Board is of the opinion that the RO should afford the veteran 
a comprehensive VA special orthopedic examination to 
determine whether any current low back disability had its 
onset in active service. 

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the record contains a diagnosis of PTSD 
based on inservice stressors as shown on VA psychiatric 
examination in March 1993.  However, a subsequent VA 
psychiatric examination in May 1995 showed no diagnosis of 
PTSD.  The examiner's discussion at that time indicated that 
the veteran's Vietnam experiences did not constitute 
stressors, and that the rest of the symptomatology associated 
with PTSD was not found on that examination.  

The Board recognizes that the Court, in Zarycki v. Brown, 6 
Vet. App. 91 (1993), set forth an analytical framework for 
establishing the presence of a recognizable service stressor, 
which is an essential prerequisite to support a diagnosis of 
PTSD.  This analysis has been expanded upon by the Court in 
subsequent decisions, such as West v. Brown, 7 Vet. App. 70 
(1994), Moreau v. Brown, 9 Vet. App. 389 (1996), Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Gaines v. West, 11 Vet. 
App. 353 (1998).

In Cohen, the Court discussed three requisite elements for 
eligibility for PTSD; (1) a current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.



The Board notes that Cohen v. Brown, alters the analysis in 
connection with claims for service connection for PTSD.  
Significantly, the Court points out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. 4.125 & 4.126 (1997). See 61 Fed. 
Reg. 52695-52702 (1996).

The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, slip op. at 38- 
39.

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id. at 39.  The 
Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 38 
C.F.R. 4.125 & 4.126 (1998), and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).




The Board notes that since the veteran's claim for service 
connection for PTSD was denied by the RO, precedent holdings 
of the Court have provided new guidance for the adjudication 
of claims for service connection for PTSD.  See e.g. Suozzi 
v. Brown, 10 Vet. App. 307 (1997); and Cohen v. Brown, 10 
Vet. App. 128 (1997).  As such, the Board believes that 
further development in this case is necessary.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under VCAA of 
2000, the Board is deferring adjudication of the issues of 
entitlement to service connection for a back disability on a 
de novo basis, and service connection for PTSD pending a 
remand of the case to the RO for further development as 
follows;

1.  The RO should contact the National 
Personnel Records Center and/or any other 
appropriate service department for the 
purpose of obtaining any additional 
outstanding service medical records as 
well as service personnel and 
administrative records.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
back disability and PTSD. 


After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should afford the veteran the 
opportunity to provide specific details 
of his alleged in-service stressful 
incidents, including the date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), and, if appropriate names and 
other identifying information concerning 
any other individuals involved in the 
event(s).

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).

5.  Thereafter, the RO should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.

The summary and all associated documents, 
such as the veteran's DD-214, acquired 
personnel records, other service records, 
and any written stressor statements 
should then be sent to the U.S. Armed 
Forces Service Center for Research of 
Unit Records (USASCRUR) to obtain 
verification of the claimed stressors.  
USASCRUR should be requested to provide 
any information, which might corroborate 
any of the veteran's claimed alleged 
combat experience and stressors.

6.  If and only if, the RO has obtained 
verification of at least one stressor 
from the USASCRUR, the RO should arrange 
for a VA special psychiatric examination 
of the veteran.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file and associated documentation was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.


The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?

In making this determination, the 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
pertinent subscales.  

The examiner should utilize the 4th 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, and identify all 
existing psychiatric diagnoses.

(b) With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability (including PTSD) 
is causally related to service?

In this context, if the diagnosis of PTSD 
is deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met, to 
include specifically the stressor or 
stressor events the claimant 
reexperiences and whether PTSD is related 
to the stressor(s).

The Board emphasizes that even if the 
psychiatrist does not find a diagnosis of 
PTSD to be warranted, he/she should 
address the relationship of such 
disability apart from PTSD to service.

If a diagnosis in addition to PTSD is 
found, the examiner should offer an 
opinion as to whether and how any such 
disorder is causally or etiologically 
related to PTSD.

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
for the purpose of ascertaining the 
nature, extent of severity and etiology 
of any back disorder which may be 
present.  

The claims file and a separate copy of 
this remand must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file and associated documentation was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies, should 
be accomplished.

The examiner must address the following 
medical issues:

(1) Does the veteran have a chronic 
acquired back disorder?

(2) If so, is it at least as likely as 
not that any such disorder(s) is(are) 
related to anything of service origin, or 
if pre-existing service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App 268 (1998)

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

9.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issues of entitlement to service 
connection for a back disability on a de 
novo basis, and service connection for 
PTSD.   

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified by the 
RO; however, the veteran is advised that failure to report 
for a scheduled VA examination without good cause shown may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



